DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nishimura Naoya et al. (JP 2014-107713 A).
In considering claim 1, Nishimura Naoya et al. discloses all the claimed subject matter, note 1) the claimed a control method for an image projection system including a first projector group and a second projector group, a range of images projected by the first projector group and a range of images projected by the second projector group being set to coincide with each other is met by the projector groups P11, P12 and P13 (Figs. 6-7, paragraph #0049 to paragraph #0054), 2) the claimed displaying a first setting screen including a first region for setting positions of images projected by a respective plurality of projectors included in the first projector group and a second region for setting positions of images projected by a respective plurality of projectors included in the second projector group is met by the displaying an operation target setting screen P2 which displays projector groups P11, P12 and P13 with ID information (Figs. 6-7, paragraph #0047 to paragraph #0054), and 3) the claimed receiving operation by a user on the first setting screen and setting the positions of the images projected by the respective plurality of projectors included in the first projector group and the positions of the images projected by the respective plurality of projectors included in the second projector group is met by the projector position adjustment operation (Figs. 11-12, paragraph #0062 to paragraph #0068).  
In considering claim 2, the claimed wherein the first setting screen includes a first display region68 for displaying identification information indicating a respective communicably coupled plurality of projectors, and the control method for the image projection system further comprises receiving operation by the user on the first display region and selecting, from the plurality of projectors displayed in the first display region, the respective plurality of projectors included in the first projector group and the respective plurality of projectors included in the second projector group is met by the projector groups P11, P12 and P13 with ID information and the operation target setting screen P2 displayed after the selection item P11 is selected (Figs. 6-7, paragraph #0047 to paragraph #0054).  
In considering claim 3, the claimed wherein the first setting screen includes a second display region for displaying a first function executable by the plurality of projectors included in the first projector group and displaying the first function executable by the plurality of projectors included in the second projector group is met by the item selection area A2 and a plurality of item keys K2 which are software keys are set in the item selection area A2 (Figs. 6-7, paragraph #0046 to paragraph #0054).  
In considering claim 4, the claimed wherein the first function includes at least one of a screen matching function and a tiling assist function, the screen matching function indicates a function of adjusting a tint and brightness of images displayed adjacent to each other among images projected by the respective69 plurality of projectors included in the first projector group or the second projector group, and the tiling assist function indicates a function of adjusting sizes and positions of the images projected by the respective plurality of projectors included in the first projector group or the second projector group is met by the projector position adjustment operation and zoom adjustment operation (Figs. 11-12, paragraph #0062 to paragraph #0068) and the tone correction operation (Fig. 19, paragraph #0087 to paragraph #0089).  
In considering claim 5, the claimed wherein the first setting screen includes a third display region for displaying a second function executable by one projector among the plurality of projectors included in the first projector group and another one projector, which projects an image over an image projected by the one projector, among the plurality of projectors included in the second projector group is met by a blending region setting keys K2 (Figs. 6-7, paragraph #0046 to paragraph #0054).  
In considering claim 6, the claimed wherein the second function includes a stacking assist function, and the stacking assist function indicates a function of aligning positions of pixels forming the image projected by the one projector and positions of pixels forming the image projected by the other one projector is met by the blending region setting operation (Fig. 18, paragraph #0082 to paragraph #0086).  
In considering claim 7, the claimed further comprising displaying a second setting screen for receiving, for the plurality of projectors included in the first projector group or the plurality of projectors included in the second projector group, at least one operation among operation for opening or closing a shutter, operation for turning on and off a power supply, and operation for selecting one input terminal from a plurality of input terminals is met by the multi-projection system 1 which includes the operation target setting screen P2 (Fig. 6-7, paragraph #0094 to paragraph #0096).  
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ito (US Patent No. 10,009,583 B2) discloses projection system, projection apparatus, information processing method, and storage medium.
	Kubota (US Patent No. 9,292,945 B2) discloses projector, image display system, and method of controlling projector.
	Koyama et al. (US Patent No. 6,932,481 B2) discloses projection display system, projector and menu image display method for same.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 7, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422